     Case 2:15-cv-01476-RDP Document 65 Filed 12/07/18 Page 1 of 2                               FILED
                                                                                        2018 Dec-07 AM 11:53
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 Hospital Service District 1 of the Parish of East
 Baton Rouge, Louisiana,
                                                        Case No. 2:15-cv-01476 (RDP)
                                           Plaintiff,

                         v.

 Blue Cross and Blue Shield of Alabama, et al.,

                                       Defendants.


                              NOTICE OF APPEARANCE

       Please take notice that Evan R. Chesler, Christine A. Varney, Karin A. DeMasi,

Lauren R. Kennedy, David Kumagai and Jeffrey Then of Cravath, Swaine & Moore LLP

hereby appear as counsel of record for Defendant Blue Cross and Blue Shield of

Alabama.

Dated: December 7, 2018

                                  CRAVATH, SWAINE & MOORE LLP,

                                      by        s/ Evan R. Chesler
                                                   Evan R. Chesler

                                           Worldwide Plaza
                                             825 Eighth Avenue
                                                 New York, NY 10019
                                                    (212) 474-1000

                                           Attorney for Defendant Blue Cross and Blue Shield
                                           of Alabama
     Case 2:15-cv-01476-RDP Document 65 Filed 12/07/18 Page 2 of 2



                            CERTIFICATE OF SERVICE

        I hereby certify that I have, on this 7th day of December, 2018, filed the

foregoing using the Court’s electronic filing system, which will automatically serve all

counsel of record.



                                  CRAVATH, SWAINE & MOORE LLP,

                                      by       s/ Evan R. Chesler
                                                  Evan R. Chesler

                                           Worldwide Plaza
                                             825 Eighth Avenue
                                                 New York, NY 10019
                                                    (212) 474-1000
